Citation Nr: 1008196	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-17 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 29, 2005, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD) and tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 18, 2000, 
to September 17, 2004.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2006, a 
statement of the case was issued in April 2007, and a 
substantive appeal was received in June 2007.  A Board 
hearing at the local RO was scheduled in January 2010; 
however, the Veteran failed to appear and has not filed a 
motion seeking a new hearing.   


FINDING OF FACT

The Veteran did not file a formal or informal claim for 
entitlement to service connection for PTSD and tinnitus, 
prior to September 29, 2005.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
September 29, 2005, for the grant of service connection for 
PTSD and tinnitus, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of an earlier effective date) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in January 2006), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

Duty to Notify

The record shows that in January 2006 and March 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in January 2006, which was prior to the 
March 2006 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the March 2006 letter gave 
notice of the types of evidence necessary to establish 
effective date.  

Since the issue in this case (entitlement to assignment of an 
earlier effective date) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
March 2006), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the veteran was furnished 
proper VCAA notice with regard to the  claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet.App. 
473, 491 (2006).

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in with respect to 
the initial issue of service connection in January and 
February 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran contends that he is entitled to an effective date 
prior to September 29, 2005, for the grant of service 
connection for PTSD and tinnitus.  The Veteran asserts that 
he filed an informal claim for service connection within one 
year of his discharge from service.  The statutory and 
regulatory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  The effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 
C.F.R. § 3.400(b)(2) allow for assignment of an effective 
date the day following separation from active service if a 
claim is received within 1 year after separation from 
service.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).

The Veteran filed a formal application for compensation, 
which was date-stamped as received by the RO on September 29, 
2005.  There are no submissions by the Veteran in the file 
prior to the September 29, 2005 application.  Thus, there is 
no evidence that indicates any intent on the part of the 
Veteran to apply for compensation for PTSD and tinnitus prior 
to September 29, 2005.  See id.

Again, the Veteran has asserted that he filed an informal 
claim for service connection prior to one year from his date 
of discharge, which was September 17, 2004.  However, there 
is no such claim in the claims file.  The Court has ruled 
that there is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet.App. 307 (1992), (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The 
Court has also specifically held that a statement by a 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in VA operations.  Id.  While 
Ashley dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet.App. 271 (1994), the Court applied 
this presumption of regularity to procedures at the RO.  
Under Mindenhall there is a presumption of regularity of the 
administrative process when there is a lack of clear evidence 
to the contrary.  In the instant case, again, the claims file 
does not reflect that the Veteran filed an informal claim 
prior to September 29, 2005.  Thus, the Board presumes that 
no such claim was filed or it would be associated with his 
claims file. 

While the Board is sympathetic to the Veteran's belief that 
an earlier effective date is warranted; under the 
circumstances, the Board is precluded by statute from 
assigning an effective date prior to September 29, 2005, for 
the granting of service connection for PTSD and tinnitus.  
Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than September 29, 2005.



ORDER

Entitlement to an effective date prior to September 29, 2005, 
for the grant of service connection for PTSD and tinnitus is 
not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


